Opinion by
Keefe, J.
At the trial it was established that this merchandise .was weighed by the Government weigher and also on behalf of the importer, by public weighmasters. From the testimony it was clearly apparent that the bags did not contain uniform quantities of sesame seed and that the Government weigher proceeded contrary to regulations in not requiring the entire shipment to be weighed. It was found that the shipment in question weighs net 446,522)4 pounds rather than 450,405 pounds, as reported by the Government weigher. The collector was directed to reliquidate the entry and make refund accordingly.